Citation Nr: 1413350	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-27 859	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for a left elbow condition.
 
5.  Entitlement to service connection for facial numbness.

6.  Entitlement to service connection for bilateral loss of vision.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities, also claimed as joint pain and numbness.

8.  Entitlement to service connection for a gastrointestinal disorder.

9.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from January to June 1990, from February to June 1993, and from February 2005 to June 2006.  He had additional unverified active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2006 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these claims for additional development in March 2012.  Other claims the Board also remanded - for service connection for asthma (also claimed as fatigue) and hypertension, were granted in a November 2012 rating decision.  The Veteran has not, in response, separately appealed the ratings or effective dates assigned for these disabilities, so these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

A portion of the Veteran's records are being maintained electronically in the Virtual VA system.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Indeed, VA is in the process of transitioning to an even newer system, the Veterans Benefits Management System (VBMS), with the hope that it will allow for even faster processing of claims for benefits.  So all future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claims of entitlement to service connection for a left shoulder condition, facial numbness, and peripheral neuropathy of the upper extremities require still further development before being decided on appeal.   So the Board is again remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  A right shoulder rotator cuff and labrum tear are etiologically related to service.

2.  Degenerative joint disease of the left elbow is etiologically related to service.

3.  A bulging annulus fibrosus at C5-C6 and C6-C7 of the cervical spine, with straightening of the cervical curvature, is etiologically related to service.

4.  The Veteran does not have a current eye disability for which service connection can be granted.

5.  A gastrointestinal disability was not incurred in service, and subsequently diagnosed GERD has not been attributed to service.

6.  A skin disability was not incurred in service, and subsequently documented hyperpigmented and hypopigmented lesions have not been attributed to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder rotator cuff and labrum tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for degenerative joint disease of the left elbow have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013). 

3.  The criteria for service connection for a bulging annulus fibrosus at C5-C6 and C6-C7 of the cervical spine, with straightening of the cervical curvature, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a disability manifested by loss of vision have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in letters dated June 2006, September 2006, March 2007, April 2007, May 2007, and August 2007, prior to the initial adjudication of his claims in the rating decisions at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.

The Veteran was not provided with VA examinations for his claims for loss of vision, gastrointestinal disability, and skin disability.  However, the Board finds that the evidence does not reflect competent evidence of a loss of vision disability for service connection purposes.  The evidence also does not establish that an event, injury, or disease related to a gastrointestinal disability or skin condition occurred in service.  This warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Certain listed chronic disabilities will be presumed to have been incurred in service if they become manifest to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, or within the presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If, as here, a veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence in combat, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The U.S Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat veteran, not only is the injury presumed, but so, too, is the disability due to the in-service injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

A.  Right Shoulder, Cervical Spine, Left Elbow

Service records show that, in February 2006, the Veteran was riding in a vehicle that was struck by an improvised explosive device (IED).  In an October 2007 sworn statement, he reported that he struck his right shoulder against the vehicle door, and his left elbow against a radio.  Afterwards, he started feeling a sharp pain in his neck.  Additional records show was treated for right shoulder, left elbow, and neck pain following this incident.  His May 2006 separation examination reflects complaints of left elbow and right shoulder pain.  An October 2007 Statement of Medical Examination and Duty Status found that the Veteran's left elbow and right shoulder injuries were incurred in the line of duty.  A May 2009 Physical Evaluation Board (PEB) proceeding found that the Veteran incurred cervical intervertebral disc syndrome and right shoulder pain in the line of duty as a result of the IED explosion.

Postservice records show current diagnoses of a right shoulder rotator cuff and labrum tear; degenerative joint disease of the left elbow; and a bulging annulus fibrosus at C5-C6 and C6-C7 of the cervical spine, with straightening of the cervical curvature.  In light of the Veteran's currently diagnosed conditions, as well as the service records which clearly attribute injuries of the right shoulder, left elbow, and cervical spine to the IED incident in service, service connection for those conditions is appropriate.

Notably, there are two VA opinions which stated that the Veteran's left elbow condition was not related to service.  A January 2007 opinion stated that there was no history of trauma in service, which is clearly contradicted by the Veteran's service records and lay testimony.  An April 2008 opinion stated that the Veteran's left elbow pain was secondary to an acute inflammatory process, and that this was not related to the February 2006 injury, which was a chronic process.  Although the opinion does not relate the current condition to service, the explanation seems to suggest that there was a chronic condition resulting from the February 2006 injury.  Because of these deficiencies, the opinions are not adequate, and therefore the Board does not find them to be probative in determining the etiology of the Veteran's left elbow condition.

B.  Loss of Vision

The evidence of record does not establish a current vision disability for which service connection can be granted.  VA records from January 2008 noted hyperopia and presbyopia.  However, under 38 C.F.R. § 3.303(c), these conditions are not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  Refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  The Veteran reported that he experienced partial blindness with light variations during December 2008 VA examination for traumatic brain injury.  However, no objective vision problems were evident during the examination, and the remainder of the Veteran's postservice treatment records does not reflect a diagnosed eye condition for which service connection is appropriate.

A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  While the Board has considered the Veteran's own statements in this regard, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a specific eye condition or visual change falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

C.  Gastrointestinal Condition and Skin Condition

With respect to these claims, element (2) of service connection, in-service incurrence of a disease or injury, has not been met.  Service treatment records are negative for any complaints, treatment, or diagnoses of a skin or gastrointestinal condition.  The Veteran underwent several examinations in service, including a separation examination in May 2006.  No relevant abnormalities were noted.  Moreover, no chronic disability listed under 38 C.F.R. § 3.309(a) was diagnosed within one year of the Veteran's discharge from active service.

As noted earlier, the Veteran's lay testimony is sufficient proof of service incurrence of a disease or injury resulting from combat.  However, he has not asserted that his gastrointestinal or skin conditions were incurred in combat, and 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA records dated March 2008 reflect an undiagnosed skin condition in the form of hyperpigmented and hypopigmented lesions on the body.  However, earlier records from June 2006 reflect no lesions.  While the Veteran complained of a skin rash in September 2006, examination at that time also revealed normal findings.  There is no competent medical opinion linking a skin condition to the Veteran's period of service.

Similarly, the Veteran was diagnosed with gastroesophageal reflux disease in February 2009.  Again, however, there is no competent medical opinion to support the conclusion that the disease was incurred in service.

Finally, to the extent that the Veteran has asserted a continuous gastrointestinal and skin symptoms dating back to service, the Board notes that to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, peptic ulcers are the only gastrointestinal disability listed as a chronic disease.  Scleroderma is the only skin condition listed.  Neither condition has been diagnosed in this case.  Therefore, service connection based upon a continuity of symptomatology is not appropriate.


ORDER

Service connection for a right shoulder rotator cuff and labrum tear is granted.

Service connection for degenerative joint disease of the left elbow is granted.

Service connection for a bulging annulus fibrosus at C5-C6 and C6-C7 of the cervical spine, with straightening of the cervical curvature, is granted.

Service connection for a loss of vision is denied.

Service connection for a gastrointestinal disability is denied.

Service connection for a skin disability is denied.



REMAND

With respect to the Veteran's left shoulder claim, postservice VA records reflect diagnoses of impingement and degenerative changes.  In December 2007, he reported a history of shoulder pain bilaterally (i.e., on the left and right) since his combat experiences from two years earlier.  Although there is no record of a left shoulder injury in service, the Veteran's statements are sufficient proof of such incurrence.  Therefore, a VA examination is warranted to determine whether his current left shoulder condition was incurred in or otherwise related to service.

With respect to the Veteran's facial numbness claim, the Board notes that he is already service-connected for a traumatic brain injury with post-concussion syndrome and posttraumatic headaches and dizziness.  Therefore, he should be afforded a VA examination to determine whether facial numbness is etiologically related to this service-connected disability.

With respect to his peripheral neuropathy claim, as noted above, service connection for a cervical spine condition, including a bulging annulus fibrosus at C5-C6 and C6-C7, is being granted.  The Veteran's VA treatment records also include a December 2008 nerve conduction study which diagnosed bilateral carpal tunnel syndrome superimposed on bilateral C6 nerve root irritation.  Separate records from February 2008 and February 2009 only diagnosed demyelinating sensorimotor peripheral neuropathy and carpal tunnel syndrome, respectively.  Therefore, a VA examination should be obtained to determine whether the Veteran has peripheral neuropathy or another condition that is etiologically related to his service-connected cervical spine condition.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA examination for the Veteran's claimed left shoulder condition.  The claims file should be made available to the examiner, and the examiner should indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  Following completion of the examination and review of the claims file, the following should be addressed:

(a) The examiner should list all currently-diagnosed left shoulder conditions.

(b) The examiner should indicate the likelihood (likely, as likely as not, or unlikely) that any of the diagnosed conditions was incurred in, or is otherwise related to, the Veteran's military service.

The examiner is advised that the Veteran's statements regarding a left shoulder injury in service are sufficient proof of such incurrence, notwithstanding the lack of any corroborating documentation.  However, the examiner should consider all the evidence, including service treatment records, post-service records, a history provided by the Veteran, in determining the etiology of any current left shoulder disability.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Also schedule an appropriate VA examination for the Veteran's claimed facial numbness.  The claims file should be made available to the examiner, and the examiner should indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  Following completion of the examination and review of the claims file, the following should be addressed:

(a) The examiner should list all currently diagnosed conditions associated with facial numbness.

(b) The examiner should indicate the likelihood (likely, as likely as not, or unlikely) that any of the diagnosed conditions is secondary to (meaning proximately due to, the result of, OR aggravated by) the Veteran's service-connected traumatic brain injury.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  As well, schedule an appropriate VA examination for the claimed neurologic condition of the upper extremities.  The claims file should be made available to the examiner, and the examiner should indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  Following completion of the examination and review of the claims file, the following should be addressed:

(a) The examiner should list all currently diagnosed neurologic conditions of the upper extremities, including but not limited to peripheral neuropathy, radiculopathy, and carpal tunnel syndrome.

(b) The examiner should indicate the likelihood (likely, as likely as not, or unlikely) that any of the diagnosed conditions is secondary to (meaning proximately due to, the result of, OR aggravated by) the Veteran's service-connected cervical spine disability.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


4.  Ensure the examination reports contain this requested information and any other needed to address the etiology of any current left shoulder, facial numbness and upper extremity neurologic disabilities.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims for service connection for a left shoulder disability, facial numbness, and peripheral neuropathy of the upper extremities in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


